UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6646


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RANDY SCOTT RADER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, District Judge.
(1:04-cr-00071-JPJ-1)


Submitted:   June 18, 2015                 Decided:   June 23, 2015



Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randy Scott Rader, Appellant Pro Se. Zachary T. Lee, Assistant
United States Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Randy Scott Rader appeals the district court’s order denying

his motion for a sentence reduction.     We have reviewed the record

and find no reversible error.        Accordingly, we affirm for the

reasons stated by the district court.    United States v. Rader, No.

1:04-cr-00071-JPJ-1 (W.D. Va. filed Feb. 23, 2015, entered Feb.

24, 2015).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                            AFFIRMED




                                 2